Title: From George Washington to Robert Morris, 4 September 1782
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters 4th September 1782
                  
                  I am under the necessity of enclosing you the Copy of a letter I have this day received from Mr Walter Livingston, with that of one from him to Mr Richardson Sands.  From these you will perceive to how precarious a situation we are reduced in regard to the Article of Flour—the Quantity for which Mr Livingston calls upon Mr Richardson Sands is so very trifling, that it is scarcely worth attention, and I clearly foresee, that if some of the Gentlemen, concerned in the Contract besides the Mr Sands’s, do not interfere, the Army will shortly be out of Bread—In my opinion, except you are convinced that some of the Contractors besides the Sands’s, will undertake to procure the Flour, you had best direct the purchase yourself.
                  The Contractors seem long since to have dropt the Idea of issuing Rum or any kind of Spirit—you will see by Mr Livingstons letter that he had purchased 53 Teirces of French Rum, but that there were no other prospects—The Army are now going upon a very heavy fatigue—that of cutting six thousand Cords of Wood for the Winter firing of West point—the Soldiers already complain of the stoppage of their Rum when only upon common duties—with how much more reason will they do it, when it will become really essential to carry them thro’ the hard service upon which they will be put.
                  It gives me pain to be so often under the necessity of applying to you upon matters with which in reality you ought never be troubled; but as I can scarcely even lay my Eyes upon any of the acting Contractors, I am obliged to make our distresses known in time, that you, having the staff in your hands, may apply the remedy and make the stoppages accordingly—I would beg your attention to the Article of Rum as well as Flour—Vinegar, an almost equally essential Article, is hardly ever issued, or if it be, it is of so vile a quality, that it is not much better than sour Water—In short, I must say, that Mr Sands’s whole conduct too plainly indicates an intention to make every thing to himself at the expence of the Army and the public.  I am with every sentiment of Regard Dear Sir yr most obt and hble servt.
                  
               